DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    112
    375
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 04/17/2019, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group II corresponding to claim 16 without traverse, in the reply filed on 01/20/2022 is acknowledged.    
In addition to above, applicants later [see Interview Summary] elected ‘treating drug resistant tumor’ and ‘compound of example 30’ as species for the claimed subject matter for the examination purpose. 
Claims 8-9, 17-19, 25 and 42-43 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claim 16 is examined on merits in this office action. 
Claim objections
Claim 16 is objected to because of the following informalities:  claim 16 depends on withdrawn claim 8.  Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  the word “isomer” in the claim language is improper, because it includes all possible isomers, such as structural isomers, stereoisomers [diastereomers and enantiomers]. These isomers are patentably distinct based on their properties. Therefore, applicants are requested to delete the “isomer” from the claim language. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Based on the election of species, the claim is drawn to a method of treating drug resistant tumors caused by drug-resistant bacteria, by administering in need of such treatment therapeutically effective amount of the following compound: 

    PNG
    media_image2.png
    112
    187
    media_image2.png
    Greyscale
. 
In the above claim, the subject matter covers all tumors, which are resulted from or caused by all possible drug-resistant bacteria. So, it covers known or unknown drug resistant bacteria which cause drug resistant tumors. 
The specification describes antitumor activities on breast cancer cells, with an example of compound 30 and binding data with Hsp70, and compared the data with Massey et al. But there is no description or guidance in the specification on the actual treatment of drug resistant tumors. No description or evidences are shown in the disclosure for drug resistance of bacteria and their association with drug resistant tumors. It appears that applicants claimed method is based on the assumption that the expression levels of Hsp70 are high in cancer cells, and inhibiting Hsp70 and its related proteins should lead to the treatment of drug-resistance of tumor cells in a subject. 
At the outset, it is well established that there are several reasons for a bacteria [see review article by Tenover, 2006; cited in the IDS] or tumor cell [see article by Roberti, 2006; cited in the IDS] to become resistance to a drug, the overexpression of Hsp70 is not the sole reason. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks. 

(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are directed to a method of treating drug resistant tumors caused by drug-resistant bacteria, by administering in need of such treatment therapeutically effective amount of the compound of example 30.  
The claim language comprises all possible drug resistance bacteria, which cause tumors and their corresponding tumors.   
There are several types of drug resistant bacteria and their associated tumors, and each one is distinct from each other, in addition to their molecular mechanism. That means the mode of treatment for each drug resistant tumor is going to be drastically different from each other. Specification failed to describe nexus between the broadly claimed subject matter.  
With regard to subject, there are several subjects, and the treatment is expected to be different from each other. The condition of subject is also critical, such as age, overall health, and medical history etc., and therefore subjects or patients behave differently with respect to divergent diseases and compounds.  
Applicants shown data is limited to human breast cancer cells with compound 30, and affinity between compounds and Hsp70 in the specification.  In addition, the specification fails to describe that how a skilled person in the art can extrapolate based on the shown data to other all possible tumors caused by drug resistant bacteria. 
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method by administering a therapeutically effective amount of compound of example 30, to a subject, the specification must provide sufficient distinctive or unique identifying characteristics of the types drug resistant tumors and their corresponding drug resistant bacteria, and the conditions associated with them. Simple showing of inhibition of Hsp70 in breast cancer cells may not be enough, in view of the diversity in the claimed subject matter.  Applicants have not provided any guidance or evidence or the examples with any other types of drug resistant tumors or bacteria for their claimed method in the specification.  The treatment methodologies for each and every tumor are expected to be different because of their origin and mode of action.  
It appears that applicants claimed method is based on the assumption of the expression levels of Hsp70 are high in cancer cells, and inhibiting Hsp70 and its related proteins should lead to the treatment of drug-resistance of tumor cells in cells.  However, in some cancers the expression levels of Hsp70 are low [see article by Ramp et al, 2007; cited in the IDS]. Moreover, specification either provided any evidence that all drug resistant tumors have Hsp70 expression levels are high. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”

MPEP states that written description for a genus, in this case type of tumor or bacteria, can be achieved by a representative number of species within a broad generic. It is unquestionable that the independent claim is broad and generic, with respect to several types of neurological conditions associated with various diseases or disorders encompassed by the claims. The possible subject variations are many. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658